In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana

                 _________________________

                       No. 06-12-00052-CV
                 ______________________________


                   DENNIS SIMMONS, Appellant

                                  V.

STEVE ALBERT, SID DEES, BOTH INDIVIDUALLY AND JOINTLY D/B/A,
  LONE STAR VALU-LOT AND LONE STAR AUTO RANCH, Appellees



            On Appeal from the 62nd Judicial District Court
                       Hopkins County, Texas
                      Trial Court No. CV39932




             Before Morriss, C.J., Carter and Moseley, JJ.
            Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

        Dennis Simmons, appellant, filed his notice of appeal May 8, 2012. The clerk’s record in

this case was filed June 15. Simmons is not indigent and is therefore responsible for payment of

the reporter’s record. See TEX. R. APP. P. 20.1.

        On June 27, 2012, we contacted Simmons’ attorney by letter, informing him that the

reporter’s record was due on or before June 12, 2012, that the reporter had not received payment

for preparation of the record, and warning him that, if we did not receive an adequate response

within ten days, this appeal would be subject to dismissal for want of prosecution. See TEX. R.

APP. P. 42.3(b), (c).

        We have received no communication from appellant’s counsel. Pursuant to Rule 42.3(b)

of the Texas Rules of Appellate Procedure, we dismiss this appeal for want of prosecution. TEX.

R. APP. P. 42.3(b).



                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:         August 1, 2012
Date Decided:           August 2, 2012




                                                   2